Third District Court of Appeal
                               State of Florida

                          Opinion filed March 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2194
                         Lower Tribunal No. 18-29307
                             ________________


              Woodson Electric Solutions, Inc., etc., et al.,
                                   Appellants,

                                        vs.

                     Port Royal Property, LLC, etc.,
                                    Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

      Holmes Fraser, P.A., and Ian T. Holmes, David P. Fraser and Daniel P.
Fraser (Naples), for appellants.

      Coffey Burlington, P.L., and Jeffrey B. Crockett and Kevin C. Kaplan, for
appellee.


Before EMAS, C.J., and LINDSEY and HENDON, JJ.

      HENDON, J.
      The defendants, Woodson Electric Solutions, Inc., Robert J. Smallwood, and

Richard L. Hanson (collectively, “the Defendants”), appeal from a non-final order

denying their motion to dismiss and/or transfer for improper venue under section

47.011, Florida Statutes (2018). For the reasons that follow, we affirm.

      Port Royal Property, LLC (“the Plaintiff”) filed a five-count complaint

against the Defendants in Miami-Dade County, stemming from the design,

installation, and implementation of an audiovisual and internet systems in a house

owned by the Plaintiff in Naples, Collier County, Florida.          The Plaintiff’s

complaint alleges, in part, that the Defendants made misrepresentations as to their

expertise, including that they specialized in the design, installation, and

implementation of audiovisual systems; the Defendants knew that their

representations were false; the Plaintiff justifiably relied on the Defendants’

representations; and the Plaintiff was injured and damaged as a result of the

misrepresentations. Further, the Plaintiff alleged that the Defendants intentionally

misrepresented the quality of the components used for the systems, using several

components that are of lower quality and cost than those specified in the contract.

The Plaintiff’s complaint alleges the following counts: breach of contract (Count

I); breach of warranty (Count II); fraudulent misrepresentation (Count III);

negligent misrepresentation (Count IV); and negligence (Count V). The Plaintiff

alleged that venue is proper in Miami-Dade County because the causes of action



                                         2
accrued in Miami-Dade County.

      The Defendants filed a motion to dismiss for improper venue and/or to

transfer venue from Miami-Dade County to Collier County (“motion to dismiss”),

asserting that venue is improper under section 47.011.           In response to the

Defendants’ motion to dismiss, the Plaintiff filed the affidavit of its manager. The

affidavit provides that prior to entering into the contract, the Defendants made

misrepresentations as to their expertise relating to the design, installation, and

implementation of the audiovisual systems. These misrepresentations induced the

Plaintiff into entering into the contract, which was executed in Miami, Florida.

Following a hearing, the trial court denied the Defendants’ motion to dismiss

and/or to transfer venue. The Defendants’ appeal followed.

      The Defendants contend that the trial court erred by denying the motion to

dismiss. As at least one of the causes of action accrued in Miami-Dade County, we

disagree. See Utilicore Corp. v. Bednarsh, 730 So. 2d 853, 854 (Fla. 3d DCA

1999) (noting that venue was proper because at least one of the alleged causes of

action accrued in the county where the action was filed).

      Section 47.011, Florida Statutes (2018), provides: “Actions shall be brought

only in the county where the defendant resides, where the cause of action accrued,

or where the property in litigation is located.” The plaintiff has the option to select

venue, and the plaintiff’s choice of venue will be honored as long as the choice is



                                          3
based on one of the three statutory alternatives. See McDaniel Reserve Realty

Holdings, LLC v. B.S.E. Consultants, Inc., 39 So. 3d 504, 508 (Fla. 4th DCA

2010). “The plaintiff bears the initial burden of alleging facts in the complaint

sufficient to demonstrate that the action was filed in the proper venue.” Drucker v.

Duvall, 61 So. 3d 468, 471 (Fla. 4th DCA 2011). If a defendant contests the

plaintiff’s choice of venue, the defendant “has the burden of clearly proving that

the plaintiff’s venue selection is improper” and must also demonstrate where venue

is proper. McDaniel Reserve, 39 So. 3d at 508.

      Here, the Plaintiff asserted in its complaint that Miami-Dade County is a

proper venue because the causes of action accrued in Miami-Dade County.1 Thus,

if at least one of the causes of action accrued in Miami-Dade County, the

Plaintiff’s choice of venue is proper.

      “For purposes of venue, a tort claim is deemed to have accrued ‘where the

last event necessary to make the defendant liable for the tort took place.’”

McDaniel Reserve, 39 So. 3d 504, 509 (Fla. 4th DCA 2010) (quoting Tucker v.

Fianson, 484 So. 2d 1370, 1371 (Fla. 3d DCA1986)). “Stated another way, a cause
1 The other two statutory alternatives are not applicable.      First, none of the
defendants reside in Miami-Dade County. Second, there is no “property in
litigation” because the claims against the Defendants “have no effect on the title or
possession of the property.” See McDaniel Reserve, 39 So. 3d at 508 (“Because
[the plaintiff’s] claims against [the defendant] have no effect on the title or
possession of the property and the complaint seeks only an award of money
damages, there is no ‘property in litigation’ for the purpose of the third clause of
section 47.011, Florida Statutes.”).


                                         4
of action of this type accrues at the moment the wrong and the injury both accrue.”

PricewaterhouseCoopers LLP v. Cedar Resources, Inc., 761 So. 2d 1131, 1134

(Fla. 2d DCA 1999); see also Williams v. Goldsmith, 619 So. 2d 330, 332 (Fla. 3d

DCA 1993) (“In other words, a tort accrues where the plaintiff first suffers

injury.”).

       As to the Plaintiff’s misrepresentation claims, the last event necessary to

make the Defendants liable for these tort claims is the injury and/or damages

suffered by the Plaintiff as a result of the misrepresentation.2     Here,            the

Defendants contend that last element of the misrepresentation causes of action—

injury and/or damages—were first realized in Collier County following the

completion of the installation of the systems, and therefore, the cause of action

accrued in Collier County. We disagree.

        Based on the allegations set forth in the complaint, the Defendants made
2 To prevail on a claim for fraudulent misrepresentation, the Plaintiff must

establish: “(1) a false statement concerning a material fact; (2) the representer’s
knowledge that the representation is false; (3) an intention that the representation
induce another to act on it; and (4) consequent injury by the party acting in reliance
on the representation.” Howard v. Murray, 184 So. 3d 1155, 1167 n.22 (Fla. 1st
DCA 2015) (quoting Specialty Marine & Indus. Supplies, Inc. v. Venus, 66 So. 3d
306, 310 (Fla. 1st DCA 2011)). Similarly, to prevail on a claim for negligent
misrepresentation, the Plaintiff must establish: “(1) the defendant made a
misrepresentation of material fact that he believed to be true but which was in fact
false; (2) the defendant was negligent in making the statement because he should
have known the representation was false; (3) the defendant intended to induce the
plaintiff to rely . . . on the misrepresentation; and (4) injury resulted to the plaintiff
acting in justifiable reliance upon the misrepresentation.” Howard, 184 So. 3d at
1167 n.23 (quoting Specialty Marine, 66 So. 3d at 309 (citation omitted)).


                                            5
false representations as to their expertise relating to the design, installation, and

implementation of the audiovisual systems; the Defendants knew that the

representations were false; the Plaintiff relied on these misrepresentations; and the

Plaintiff was injured and/or suffered damages as a result of the misrepresentation.

As the Plaintiff executed the contract in Miami, the causes of action based on the

Defendants’ misrepresentations accrued in Miami, although the damages had not

been fully realized. See Llano Fin. Grp., LLC v. Petit, 230 So. 3d 141, 144 (Fla.

1st DCA 2017) (noting that a cause of action accrues when the “injury, although

slight, is sustained in consequence of the wrongful act of another”) (quoting City

of Miami v. Brooks, 70 So. 2d 306, 308 (Fla. 1954)). Thus, as the causes of action

based on the Defendants’ alleged misrepresentation accrued when the contract was

signed in Miami, venue is proper in Miami-Dade County. Accordingly, we affirm

the trial court’s order denying the Defendants’ motion to dismiss for improper

venue under section 47.011.

      The remaining arguments raised by the Defendants do not merit discussion.

      Affirmed.




                                         6